Title: To Benjamin Franklin from Jérôme-Marie Champion de Cicé, 27 December 1783
From: Champion de Cicé, Jérôme-Marie
To: Franklin, Benjamin


          
            paris le 27. xbre. 1783
          
          J’ay reçu, Monsieur, la lettre que vous m’avez fait l’honneur de m’ecrire au sujet des Catholiques americains. Vous pouvez etre Sur en Cette occasion Comme en toute autre de mon empressement à Seconder vos vües tant par rapport à vos Catholiques dont il est facile d’assurer le Service, qu’en faveur de M. L’abbé de la Roche que j’estime et aime. J’aurois besoin dans le moment de quelques ecclaircissements qu’il est sans doute en votre pouvoir de me procurer; je voudrois savoir
          
          1° Comment S’est fait jusqua present le Service des Catholiques
          2° Si les pouvoirs des pretres Catholiques venoient directement de Rome, ou Si l’Ev. [Evêque] de quebec avoit quelque jurisdiction en amerique
          3° Si la Subsistance des ministre Catholiques est assurée et par quels moyens.
          Ces ecclaircissements me mettront en etat de vous proposer mes Vües pour l’avenir.
          Ne doutez jamais je vous prie du Sincere et Respectueux attachement avec lequel j’ay l’honneur d’etre Monsieur Votre très humble et très obeissant Serviteur
          
            † J. M. arch. de Bordeaux
          
        